[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                                                                  FILED
                         ________________________ U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                             January 26, 2006
                               No. 05-12328
                                                            THOMAS K. KAHN
                           Non-Argument Calendar                CLERK
                         ________________________

                     D. C. Docket No. 01-00007-CR-DF-5

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                     versus

ALTON EDWIN HILTON,

                                                            Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Georgia
                       _________________________

                              (January 26, 2006)

Before ANDERSON, MARCUS and WILSON, Circuit Judges.

PER CURIAM:

     Alton Edwin Hilton, a federal prisoner, proceeding pro se, appeals the
district court’s denial of his Federal Rule of Civil Procedure 60(b) motion for relief

from his prior habeas judgment. On appeal, Hilton argues that the plea sheet the

district court relied on to uphold his sentence under 18 U.S.C. § 924(e) was

fraudulent because it contained a backward and unsigned seal. Hilton also

maintains that the court should not have looked to his indictment and plea sheet to

determine whether his underlying conviction was a violent felony for purposes of

classification as an armed career criminal. Hilton further contends that “someone”

deliberately falsified the plea sheet in his prior state conviction, and thus the court

relied on a fraudulent document to deny his 28 U.S.C. § 2255 petition.

       We review the district court’s denial of a motion for relief under

Fed.R.Civ.P. 60(b) for an abuse of discretion. Waddell v. Hendry County Sheriff’s

Office, 329 F.3d 1300, 1309 (11th Cir. 2003). Rule 60(b) states, in relevant part,

“[o]n motion and upon such terms as are just, the court may relieve a party or a

party’s legal representative from a final judgment, order, or proceeding for the

following reasons: . . . (3) fraud (whether heretofore denominated intrinsic or

extrinsic), misrepresentation, or other misconduct of an adverse party . . . .”

Fed.R.Civ.P. 60(b)(3).

      First, under Gonzalez v. Crosby, ___ U.S. ___, 125 S.Ct. 2641, 162 L.Ed.2d

480 (2005), Hilton’s Rule 60(b) motion should not be construed as an application



                                            2
to file a second or successive habeas petition because Hilton’s motion alleges fraud

on the district court, thereby attacking the “integrity of the federal habeas

proceedings,” as opposed to attacking the merits of the court’s previous habeas

decision. See Gonzalez, ___ U.S. at ___, 125 S.Ct. at 2648 n.5 (explaining that

alleging fraud in a Rule 60(b) motion attacks a defect in the integrity of the federal

habeas proceedings and, thus, is not barred by the restriction of the Antiterrorism

and Effective Death Penalty Act of 1996, Pub. L. No. 104-32, 110 Stat. 1214

(1996)).

      Even though Hilton’s Rule 60(b) motion is not barred by the restrictions of

the AEDPA, his motion is still due to be denied for several reasons, one of which is

that the district court has decided the precise issues against Hilton on several

previous occasions, and Hilton has wholly failed to demonstrate any basis for

further reconsideration. Hilton should understand this case is over.

      Accordingly, we affirm the district court’s denial of Hilton’s Rule 60(b)

motion.

      AFFIRMED.




                                           3